Citation Nr: 1748830	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability) on an aggravation basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1974 to May 1985.  His awards and decorations included a Meritorious Service Medal, a Good Conduct Medal, an NCO Professional Development Ribbon/Numeral 1, an Overseas Service Ribbon, an Army Service Ribbon, a National Defense Service Medal, and a Marksman M-16 Badge.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came before the Board on appeal from a November 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted additional evidence in support of his claim in February 2011.  In June 2011, the RO maintained the denial of the claim.  The Veteran filed a notice of disagreement in April 2012, requesting a Decision Review Officer (DRO) review.  The DRO denied the claim by a January 2013 statement of case.  The Veteran perfected his appeal by VA Form 9 in January 2013.  The Board remanded the case for further evidentiary development in June 2015.  The RO then issued a supplemental statement of case in July 2015.

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In March 2017, the Board denied the claim on appeal.  The Veteran appealed this determination to the Court.  In September 2017, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) that was granted by the Court in September 2017.  The parties limited the Joint Motion to the aggravation portion of the claim; the appellant did not pursue the remaining portion of the Board's decision, which denied entitlement to service connection for sleep apnea on a direct basis or as secondary to heart disability on a causation basis.  Therefore, only the aggravation portion of the  March 2017 Board decision concerning service connection for sleep apnea was vacated, and the case has now been returned to the Board for further consideration in accordance with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's contentions in this case include the theory that he may be entitled to service connection for sleep apnea as it was aggravated by his service-connected hypertensive left ventricular hypertrophy.  A July 2015 VA examination report with medical opinion was developed in this case to address this medical question; the July 2015 VA examination report was prepared in accordance with the instructions of the Board's June 2015 remand.  

The September 2017 Joint Motion identifies a concern regarding the suggested definition of the word "aggravation" in the instructions provided to the July 2015 VA examiner.  The Joint Motion explains: 

[W]hen the VA examiner was instructed by the June 2015 remand order to determine whether Appellant's sleep apnea was aggravated by his service-connected heart disability, the remand order defined 'aggravated' to mean a 'permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.'

The Joint Motion noted that essentially the same definition of "aggravated" was included in the inquiry ultimately presented to the VA examiner during the processing of the June 2015 Board remand.  The Joint Motion discusses that the presented definition of "aggravation" is problematic due to its inclusion of permanence as a necessary condition, rather than recognizing any worsening of disability as potentially qualifying aggravation of the disability.  The Joint Motion notes that "Allen v. Brown, 7 Vet.App. 439, 448 (1995), held that 'any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.'"  The Joint Motion also notes that "[t]he Secretary essentially codified Allen in 38 C.F.R. § 3.310(b), which is the applicable regulation pertaining to Appellant's claim, and stated that 'any increase in severity of a nonservice-connected disease or injury shall be service connected.'"

In light of the concern discussed above, the Joint Motion states that "the Board ... failed to explain how the VA examiner's opinion was adequate when the examiner was asked to apply the 'permanent worsening' standard of aggravation."

To ensure that the concern discussed by the Joint Motion is adequately addressed and resolved, the Board finds that a remand to obtain a new or amended VA examination report with medical opinion applying the definition of aggravation identified in the Joint Motion is warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the sleep apnea issue currently on appeal.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the author of the July 2015 VA medical opinion for review and a new medical opinion to address the concerns raised by the September 2017 Joint Motion in this case regarding the question of whether the Veteran's sleep apnea has been medically aggravated by his service-connected heart disability.  If the author of the prior VA medical opinion is unavailable (or unable) to provide the new opinion sought, the record should be forwarded to another appropriate expert for the opinion sought.  The examiner should provide an opinion that responds to the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea has been aggravated by (undergone any increase in severity due to) his service-connected heart disability?  To ensure compliance with the terms of the September 2017 Joint Motion and Court Order, please take note that for the purposes of this analysis: any increase in severity of sleep apnea due to the service-connected heart disability is to be considered as aggravation of the sleep apnea (in other words, the worsening does not need to be permanent to be considered aggravation).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue on appeal.  If the claim on appeal remains denied to any extent, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




